DETAILED ACTION
This action is responsive to communications filed 21 September 2021.
Claims 1-13 remain canceled.
Claims 14-19 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
A terminal disclaimer was filed in this application on 17 May 2021.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues in substance.
Abramson, Lee nor Sundaravaradan do not disclose or suggest information for identifying the request API, Uniform Resource Locator (URL) information to retrieve the files, target information for a location of a storage area allocated for the broadcaster application, and a method for representing that the request API is used for a cache request. See Remarks pages 8-9.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote that the API includes identifying information, a URL for the source, information on allocated storage area, and a way to represent that the API is used for a cache request, therefore Abramson at least discloses and/or teaches download orders performed via an API call denoting a delivery strategy, e.g. identifying one or more content sources from which to download the file (e.g. identifying the download order for downloading a file from a source), such as a URL, e.g. /movies/movie-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite "a method for representing that the request API is used for a cache request", wherein upon further examination of the specification, there is nowhere to be found a "method" that "represents" that the "request API is used for a cache request" nor any step or disclosure of the components of said method.
Claims 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps belonging to a method for representing that the request API is used for a cache request. The mere recital of the method in the claims is not supplemented with the disclosure as to how, or what, the method is, and merely names that the method is performed. Upon a review of the disclosure, it does not seem to denote or describe 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGISHI et al. (US-20180288468-A1) hereinafter Yamagishi in view of Abramson (US-20070201502-A1) in view of Lee et al. (US-9544351-B1) hereinafter Lee further in view of Sundaravaradan et al. (US-20170116135-A1) hereinafter Sundaravaradan.
Regarding claim 14, Yamagishi discloses:
An apparatus for receiving a broadcast signal ([FIG. 25] [0249-0251] client apparatus 40 includes a reception section 402 that receives and processes the broadcast wave), the apparatus comprising: 
a tuner configured to receive the broadcast signal including files associated with one or more broadcaster applications and description information for the files via Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol ([FIG. 25] [0249-0251] reception section 402 includes a tuner that receives and processes the broadcast wave [0152] e.g. such as delivered using the ROUTE protocol in the case of delivery via unidirectional broadcasting [0074-0075] route specific signaling, e.g. SLS signaling including metadata such as user service bundle description (USBD) service-based transport session instance description (S-TSID) media presentation description (MPD) application signaling table (AST) and so on (i.e. description information) [0078] where ROUTE is used as a transport protocol, stream data of a service component (i.e. files associated with one or more broadcaster applications) is transported over a ROUTE session in units of a DASH segment compliant with the ISO base media file format standard)); 
a storage configured to store the files, the storage including one or more storage areas allocated for the one or more broadcaster applications ([FIG. 25] [0249-0256] local cache 404 that caches (i.e. stores) data [0066] files such as DASH segments, Ad segments, signaling, MPD metadata, applications, and NRT content [0106-0107] applications, DASH segments, and other files shared by services A to C that belong to quota domain 1 are cached in the storage area allocated to quota domain 1 of the local cache [0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain), 
wherein a storage area is identified by an identifier for the storage area ([0122-0124] where a quota domain identifier of a cache quota domain is specified by extending AST metadata, the quota domain identifier of the cache quota domain to which a target application belongs (i.e. allocated for the one or more broadcaster applications) can be specified, by specifying a quota domain identifier, it is possible to share a resource (file) on an application-by-application basis within the same cache quota domain [0133] AST metadata per-application attribute, e.g. quota domain identifier for identifying a storage area of the local cache that stores files of an application to be written in target AST metadata [0135] instruction is issued that files of the application whose cache quota domain has been specified to be cached in a persistent cache (i.e. identifying to cache in a persistent cache area of local cache)); and 
[FIG. 25] [0250] [0253] [0257] control section 401 controls the operation of the respective sections of the client apparatus 40 (i.e. manages), e.g. controls the local cache on the basis of a request from the browser (i.e. via script execution section 405A of browser to pull ad segment and dash segment/files into persistent cache; e.g. download files into persistent cache by request under control of control section 401) {note: [00728-00729] denote that “application can store a broadband resource in the cache storage”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0071] [0082] [FIG. 28] a dash client acquiring a DASH segment/Ad segment requires that the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication), wherein:
Yamagishi does not explicitly disclose:
the broadcaster application uses a request Application Programming Interface (API) to request that the processor downloads the one or more files, the request API includes: 
information for identifying the request API, Uniform Resource Locator (URL) information to retrieve the files, target information for a location of a storage area allocated for the broadcaster application, and a method for representing that the request API is used for a cache request,
a response to the request API indicates whether or not the one or more files are present in the storage area,2 

a response to the cache API represents the quota size and usage information.
However, Abramson discloses:
the broadcaster application uses a request Application Programming Interface (API) to request that the processor downloads the one or more files ([0121] user may create a download order via an editing tool or user interface of the browser or application, and a download order may be a communication of a request to download, e.g. via an API call), the request API includes: 
information for identifying the request API ([0184-0185] delivery strategy may be specified via a download order (e.g. API call set forth above), wherein a delivery strategy specifies one or more download behaviors or techniques for downloading one or more files, e.g. source – identifies one or more content sources, by name, type, category or any other suitable manner, from which to download the file (i.e. information for identifying the request API/download order)), Uniform Resource Locator (URL) information to retrieve the files ([0091] request to download media, such as a media file, from a content source [0122] source content identified or referred to by the download order [FIG. 3A, 3C] e.g. /movies/movie-029/video.wmv (i.e. a URL where to retrieve file, e.g. video.wmv)), target information for a location of a storage area allocated for the broadcaster application ([0091] request to download media, such as a media file, from a content source to storage of the client [0094] download order identifies a location in storage of the client for storing the requested downloaded content (i.e. target information) or allows the IDS client and/or download manager to decide the location in storage to store the downloaded content, such as via the cache manager, e.g. cache storage (i.e. download order (API call) provides information about storage process/location such as via a cache manager, e.g. information related to storing on a cache; cache information)), and 
API indicates whether or not the one or more files are present in the storage area ([0095] cache manager provides an application programming interface (API) to find information about the file by referencing the hash code, e.g. determine if a file has been previously downloaded)),2 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi in view of Abramson to utilize APIs to request that the processor downloads one or more files, the API including a request identifier, a URL, and information regarding a cache, and indicate whether one or more files or present in a storage area allocated for the broadcaster application. One of ordinary skill in the art would have been motivated to do so to utilize an API call to request a download and to determine if a file has previously been downloaded to the cache regarding a download order (Abramson, [0095] [0121] [0149]).
	Yamagishi-Abramson do not explicitly disclose:
a method for representing that the request API is used for a cache request,
a response to the request API indicates whether or not the one or more files are present in the storage area,
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and 
a response to the cache API represents the quota size and usage information.
However, Lee discloses:
a method for representing that the request API is used for a cache request ([col. 19, ls. 15-45] agent supports the API call and services the API call upon reception of the data, and upon reception of the data, the agent sends a message to the LAN client that the API call has completed [FIG. 14] [col. 30, ls. 17-47] e.g. message that API call has completed for data that is cached represents the download of cached data via API call, wherein when the requested data for this transaction (e.g. cached data) has been sent by the YouTube agent, the agent sends a message to the client indicating that the data is ready (e.g. download API call has completed)),
a response to the request API indicates whether or not the one or more files are present in the storage area ([FIG. 14] [col. 30, ls. 17-47] YouTube agent determines whether the data requested by the download API (i.e. request API) call has been cached by sending a request to the cache controller, which determines whether data corresponding to the URL is cached in the storage medium (i.e. allocated storage area for the application), and (when the data is cached) sends a response to the YouTube agent that includes the data corresponding to the URL, which had been cached, and sends the data to the LAN client, wherein when the requested data for this transaction has been sent by the YouTube agent, the YouTube agent sends a message to the LAN client indicating that the data is ready (e.g. the download API call has completed – i.e. a response to the download API when data is determined to be cached)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson in view of Lee to have responded to the request API with information if one or more of the files are present in a storage area allocated for the broadcaster application and represented that the API is for a cache request. One of ordinary skill in the art would have been motivated to do so to perform a cached download transaction (Lee, [col. 29, ls. 61-col. 30, ls. 47]).
Yamagishi-Abramson-Lee do not explicitly disclose:
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application, and 

However, Sundaravaradan discloses:
104635847\V-108/18/17Application No.: 16/302,203Docket No.: 8736.01933.US00the broadcaster application uses a cache API request for a quota size of the storage area allocated for the broadcaster application and usage of the storage area allocated for the broadcaster application ([0035] low-level API may be used to generate cache statistics [0057] separate statistics are maintained for each partition, and various information may be obtained for each partition, e.g. initial capacity (i.e. quota size), current capacity (i.e. usage), etc.), and 
a response to the cache API represents the quota size and usage information ([0035] generate cache statistics [0057] initial capacity and current capacity, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Yamagishi-Abramson-Lee in view of Sundaravaradan to have an API to request for a quota size and usage size of the storage area. One of ordinary skill in the art would have been motivated to do so to generate cache statistics (Sundaravaradan, [0035]).
Regarding claim 15, Yamagishi-Abramson-Lee-Sundaravaradan disclose: 
The apparatus of claim 14, set forth above, 
Yamagishi discloses:
wherein the description information includes information for identifying the storage area to store the files into the storage area ([0133] AST metadata per-application attribute, e.g. quota domain identifier for identifying a storage area of the local cache that stores files of an application to be written in target AST metadata [0135] instruction is issued that files of the application whose cache quota domain has been specified to be cached in a persistent cache (i.e. identifying to cache in a persistent cache area of local cache)).  
Regarding claim 16, Yamagishi-Abramson-Lee-Sundaravaradan disclose: 

Yamagishi discloses:
wherein the broadcaster application further downloads a Media Presentation Description (MPD) via the broadband network, the one or more files downloaded via the broadband network are referenced by the MPD ([0148] MPD metadata is received by the client apparatus 40, the MPD metadata is acquired by an HTTP proxy cache, and then the DASH client is notified {note: [00728-00729] denote that “application can store a broadband resource in the cache storage” and [00747-00748] denote that “the HTTP proxy downloads the file”} [0065-0066] client apparatus 40 is a receiver capable of receiving transported data compliant with a digital broadcasting standard such as ATSC 3.0, by receiving and processing files such as DASH segments, Ad segments, signaling, MPD metadata, applications and NRT content sent from the broadcast server 20 via the transport channel 80 [0076] MPD metadata is management information of video and audio files delivered by streaming (i.e. references files) [0071] [0082] [FIG. 28] the client apparatus 40 (e.g. receiver) receives the files, such as through the physical layer, (i.e. broadband), e.g. in a case where bidirectional communication is used, the layer above the physical layer (Broadband) is the IP layer that corresponds to the network layer, wherein broadband is used in bidirectional communication).  
	Regarding claims 17-19, they do not further define nor teach over the limitations of claims 14-16, therefore, claims 17-19 are rejected for at least the same reasons set forth above as in claims 14-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiffert et al. (US-20160203522-A1) PEER-TO-PEER GEOTARGETING CONTENT WIDH AD-HOC MESH NETWORKS;
Flack et al. (US-20150207897-A1) SYSTEMS AND METHODS FOR CONTROLLING CACHEABILITY AND PRIVACY OF OBJECTS;
Ando et al. (US-20070102764-A1) INFORMATION STORAGE MEDIUM, INFORMATION REPRODUCING APPARATUS, AND INFORMATION REPRODUCING METHOD;
KOREN et al. (US-20100235473-A1) SYSTEM AND METHOD OF EMBEDDING SECOND CONTENT IN FIRST CONTENT;
YAMAGISHI et al. (US-20170310409-A1) RECEPTION DEVICE, TRANSMISSION DEVICE, AND DATA PROCESSING METHOD;
Lo et al. (US-20160205158-A1) SESSION DESCRIPTION INFORMATION FOR OVER-THE-AIR BROADCAST MEDIA DATA;
SO et al. (US-20180278970-A1) METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING MEDIA INFORMATION IN COMMUNICATION SYSTEM;
Stockhammer et al. (US-20160261665-A1) FILE FORMAT BASED STREAMING WITH DASH FORMATS BASED ON LCT;
YANG et al. (US-20180098111-A1) METHOD AND APPARATUS FOR TRANSMITTING OR RECEIVING SERVICE SIGNALING FOR BROADCASTING SERVICE;
Mandyam (US-20160337424-A1) TRANSFERRING MEDIA DATA USING A WEBSOCKET SUBPROTOCOL.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alex H. Tran/Examiner, Art Unit 2453